FINAL OFFICE ACTION

Response to Arguments
Applicant's Remarks filed 8/10/2021 have been fully considered but they are not persuasive.  The Remarks continues to argue that Watanabe does not disclose “in a first portion of the RAID, using a fixed parity rotation wherein each storage drive of the RAID participates substantially equally in storing parity values” and “in a second portion of the RAID, adaptively altering the parity rotation of the RAID.”  In particular, the Remarks states that Watanabe does not disclose an “adaptive parity rotation” as recited in the claims.  However, the Examiner respectfully disagrees.  Watanabe discloses a first portion, or parity group that uses a fixed parity rotation, which is dependent on the storage drive with the least capacity (column 3, lines 43-49).  This is also well-established in the prior art (column 2, lines 22-40).  Watanabe further discloses at least one more portion, or parity group, that uses an adaptive parity rotation (column 3, lines 50-54).  The parity rotation is adaptive because it depends on the particular remaining storage capacity and number of drives (column 3, line 61-column 4, line 4).
The Remarks further argues that Ben-Moshe does not disclose “providing an increased concentration of parity values in storage drives of the RAID having a larger remaining storage capacity compared to storage drives of the RAID having a smaller remaining storage capacity.”  More specifically, Remarks indicates that because Ben-Moshe teaches disks having different storage capacities, then Ben-Moshe cannot teach “an increased concentration of parity values in storage drives of the of the RAID having a larger remaining storage capacity compared to storage drives of the RAID having a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,754,756 to Watanabe et al. (hereinafter “Watanabe”) in view of U.S. Patent  No. 10,705,907 to Ben-Moshe et al. (hereinafter “Ben-Moshe”).

Watanabe discloses:
1. A method for more efficiently utilizing storage space in a redundant array of independent disks (RAID), the method comprising:
implementing a RAID comprising a plurality of storage drives (column 3, lines 21-27 and Figure 1, physical drives 14), the RAID utilizing data striping with distributed parity values, the distributed parity values being placed on selected storage drives of the RAID in accordance with a parity rotation (column 3, lines 28-39 and Figure 2, parity groups PG#1-PG#5); 
in a first portion of the RAID, using a fixed parity rotation wherein each storage drive of the RAID participates substantially equally in storing parity values (abstract, column 5, line 63-column 6, line 12 and Figures 2, 4 – first parity group PG#1); and
in a second portion of the RAID, adaptively altering the parity rotation of the RAID to provide an increased concentration of parity values in storage drives of the RAID (column 3, lines 40-60 and Figure 6 – PG#1 is fixed at RAID component of 4D+1P, and PG#2 has adaptively altered parity rotation, with parity in storage drive #2).

Watanabe does not disclose expressly providing an increased concentration of parity values in storage drives of the RAID having a larger remaining storage capacity compared to storage drives of the RAID having a smaller remaining storage capacity.

Ben-Moshe teaches providing an increased concentration of parity values in storage drives of the RAID having a larger remaining storage capacity compared to 

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe by providing parity values to storage drives having larger remaining storage capacity, as taught by Ben-Moshe.  A person of ordinary skill in the art would have been motivated to do so in order to reduce complexity of data allocation to the disks, as discussed by Ben-Moshe (column 5, lines 43-51).  In this manner, as the number of disks increases, the relative efficiency can be increased.

Modified Watanabe discloses:
2. The method of claim 1, wherein adaptively altering the parity rotation comprises repeatedly determining which storage drive of the RAID has the most residual storage capacity (Ben-Moshe – column 5, line 65-column 6, line 13).

3. The method of claim 2, wherein adaptively altering the parity rotation comprises storing a parity value in the storage drive of the RAID having the most residual storage capacity (Ben-Moshe – column 5, line 65-column 6, line 13).

4. The method of claim 1, wherein adaptively altering the parity rotation comprises consuming storage space in each storage drive of the RAID at a substantially 

5. The method of claim 1, wherein using the fixed parity rotation comprises using the fixed parity rotation for a selected number of strides in the RAID (Figure 6 – fixed parity 4D+1P for first two stripes, Dadr1 and Dadr2).

6. The method of claim 1, wherein the storage drives comprise storage drives of differing storage capacity (Figure 6).

Claims 8-13 are a computer program product for performing the identical method as recited in claims 1-6, and are rejected under the same rationale.

Claims 15-20 are a system for performing the identical method as recited in claims 1-6, and are rejected under the same rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ben-Moshe, and further in view of U.S. Patent Pub. No. 2002/0087785 to Milligan et al (hereinafter “Milligan”).

Watanabe does not disclose expressly:
7. The method of claim 1, wherein the storage drives store compressed data.



Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe by storing compressed data, as taught by Milligan.  A person of ordinary skill in the art would have been motivated to do so in order to store more data in a storage space.  In this manner, the storage of data is more efficient.

Claim 14 is a computer program product for performing the identical method as recited in claim 7, and is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113